Citation Nr: 1525216	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-03 464 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint and disc disease.

2.  Entitlement to service connection for low back strain as secondary to service-connected osteoarthritis right knee with patellofemoral syndrome.

3.  Entitlement to service connection for left hip degenerative joint disease as secondary to service-connected osteoarthritis right knee with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A videoconference hearing was held in September 2014.  A transcript has been associated with the Veteran's electronic claims file.

In August 2014, the RO found the Veteran to be incompetent for handling VA funds.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claims.  First, the Veteran testified before the Board that he receives disability benefits from the Social Security Administration in part due to his orthopedic disabilities.  These records should be obtained.  In addition, the Veteran testified that he received treatment for his neck in the early 1990s at the now Sinai-Grace Hospital in Detroit.  Such records also need to be requested.

Finally, the Veteran clarified at his hearing that he is not seeking service connection for his cervical spine on a secondary basis.  He stated that he injured his neck while lifting heavy equipment in service.  Service treatment records also indicate that in April 1988 he was involved in an altercation resulting in a loss of consciousness.  An examination is therefore necessary to consider service connection on a direct or presumptive basis.  VA should ensure that the Veteran's fiduciary is properly notified of the time and place of the examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file. All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  If these records cannot be obtained, a notation to that effect should be inserted in the file. 

2. Once a signed release is received from the Veteran, obtain outstanding records of private treatment that he received in the 1990's from what is now Sinai-Grace Hospital in Detroit, Michigan.  All efforts to obtain these records should be fully documented, and the hospital should provide a negative response if these records are not available.  If these records cannot be obtained, a notation to that effect should be inserted in the file. 

3. After the above has been completed, schedule a VA examination concerning the Veteran's cervical spine.  The claims file, including a complete copy of this remand, must be made available for review.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

(a) Is it at least as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed cervical spine disability is attributable to the Veteran's military service?

(b) If not, is it at least as likely as not that degenerative joint disease of the cervical spine manifested to a compensable degree within one year of the Veteran's separation from service?

The examiner should address the April 1988 service treatment record, as well as the Veteran's lay statements and September 2014 testimony.  The examiner should give medical reasons for accepting or rejecting the Veteran's lay statements regarding symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

A copy of the notice letter sent to the fiduciary notifying the Veteran of the scheduled VA examination must be associated with the record.

4.  Thereafter, determine whether any additional evidentiary development is warranted.  The claims must be readjudicated.  If any of the benefits sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

